Citation Nr: 1121599	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-25 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to September 1967, including combat service in the Republic of Vietnam.  He is also the receiptent of two Purple Heart medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which, in pertinent part, denied his claim for service connection for sleep apnea.

The Veteran testified at a November 2009 Decision Review Officer (DRO) hearing and before the undersigned at an October 2010 RO (Videoconference) hearing.  Hearing transcripts have been associated with the claims file.



FINDINGS OF FACT

1.  Service connection for PTSD has been granted.

2.  The Veteran's obstructive sleep apnea is due to service-connected PTSD.



CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  The Board notes that the revisions to 38 C.F.R. § 3.310 were effective in October 10, 2006, prior to the filing of the Veteran's claim.

Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the non-service connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Obstructive Sleep Apnea

The Veteran contends that his service-connected PTSD has caused or aggravated his obstructive sleep apnea.

An August 1969 VA examination was negative for complaints, findings or diagnoses related to obstructive sleep apnea.

Complaints of insomnia for the past 10 years were reported in an August 1981 VA examination.  This examination was otherwise negative for complaints, findings or diagnoses related to obstructive sleep apnea.

During a March 1982 DRO hearing, the Veteran testified that he had suffered from sleep difficulties due to nightmares and feelings of "alienation" and anxiety.  

A November 1982 VA examination was negative for any complaints, treatments or diagnoses related to obstructive sleep apnea.

VA and private treatment and examination records dated from October 1985 to April 2007 as well as testimony at a 1986 RO hearing documents the Veteran's complaints of disturbed sleep, including insomnia and nightmares.

An August 2007 statement from R. P., the Veteran's wife, indicates that she had known him for seven years.  During this time, he "always" had problems with sleep, slept less than five hours per night with many interruptions and had nightmares.  He also talked in his sleep.

An August 2007 statement from D. P., the Veteran's ex-wife, indicates that they had been married for 18 years and that he averaged four to five hours of sleep per night while they were together.  He would wake at two or three o'clock in the morning from nightmares and would be unable to sleep.

In an August 2007 VA psychological examination, the Veteran reported nightmares four to five times per month and difficulty returning to sleep following such dreams.  He currently woke up around two or three in the morning and had difficulty returning to sleep, even with the use of sleep medications.

An October 2007 VA pulmonary treatment note indicates that the Veteran had symptoms which were suggestive of obstructive sleep apnea.

A February 2008 private polysomnogram reveals severe obstructive sleep apnea with snoring, sleep fragmentation and cyclic desaturations.  The use of a continuous positive airway pressure (CPAP) machine was recommended.

In an August 2008 statement, the Veteran reported sleep difficulties and that he avoided leaving home as he "nodded off."

An August 2008 statement from R.P. indicates that the Veteran suffered from nightmares and talked in his sleep.  To her knowledge, he had never slept through the night despite using medication.

During an August 2008 DRO hearing, the Veteran testified that he avoided driving as he tended to "nod out."  His wife testified that he hardly slept and never slept through the night but would sleep all day long.

An assessment of severe obstructive sleep apnea was again noted in a September 2008 VA pulmonary treatment note.  A November 2008 VA pulmonary addendum noted that the Veteran's untreated obstructive sleep apnea was "unlikely" the cause of his daytime somnolence and "[it] may well have to do with psychiatric underlying concerns."

In a May 2009 opinion Dr. R. L, the Veteran's private physician, noted that "quite often" disturbed sleep patterns were considered a secondary symptom of PTSD.  The Veteran underwent a sleep test in February 2008 which revealed moderate to severe sleep apnea.  Since service, he had suffered from varying degrees of sleep disturbances.  There was an association between sleep apnea and PTSD.  

It was therefore highly likely that the Veteran's PTSD had exacerbated the symptoms of sleep apnea.  Corollary issues included the disruption of sleep due to PTSD-related nightmares and a significant inability to retain normal sleep.  Medications used to treat PTSD, including sleep and anxiety medications, were fully known to exacerbate the symptoms of sleep apnea as the use of such sedative medications can cause a further relaxation of throat and tongue tissues and increase the obstruction.

During a November 2009 DRO hearing, the Veteran testified that he began having symptoms of PTSD immediately after service.  He had nightmares and could not seem to stay asleep.  He had used a CPAP machine every night since being diagnosed with sleep apnea.  His wife had told him that he snored, gagged and choked while sleeping.

A December 2009 VA respiratory examination reflects a diagnosis of sleep apnea.  The examiner opined that there was no evidence of sleep apnea during service.  The examiner noted that the medical literature did suggest that alcohol and sedatives, including benzodiazepines, had been shown to cause or worsen sleep-disordered breathing in non-snorers, snorers and patients with obstructive sleep apnea as these substances may increase sleep-disordered breathing by depressing respiration and/or preferentially inhibiting upper airway muscle activity.  Certain risk factors also increased the risk of sleep apnea.  

Obstructive sleep apnea was found in all ages but was more common in middle and older age adults and was two times more common in men, particularly in middle age.  In addition, the more obese a person is, the more likely they are to have obstructive sleep apnea.  Sedation from medication or alcohol interferes with the ability to awaken from sleep and can lengthen period of apnea (no breathing) with potentially dangerous consequences.  An abnormality of the airway was also a risk factor.

A May 2010 VA psychiatric examination reflects the Veteran's reports that he slept well during his teenage years prior to serving in Vietnam.  During Vietnam, he slept three to five hours per night.  He began having PTSD symptoms, particularly anxiety, in the 1970s and had gotten three to five hours of sleep and averaged four or five nightmares per month.  He underwent a sleep study in February 2008 after being asked by VA if he snored but did not remember paying much attention to snoring prior to being asked.  He reported a significant improvement in his sleep once obstructive sleep apnea was treated optimally and that switching the mask really improved his sleep.  Currently, he slept four hours per night but got six to eight hours per night two to four nights per week.  This was much better than during the 1970s, 1980s and 1990s.  Three nights a week he did not sleep well and noticed that during these nights he unintentionally knocked or took off his mask and was not able to return to sleep.  He continued to have nightmares four to five times per month.  Anxiety also increased his sense of not being able to breathe well.

The examiner opined that the Veteran's sleep apnea accounted for a significant amount of sleep impairment independent of PTSD.  When sleep apnea was treated with a CPAP machine, his sleep became significantly better as he was getting only three to five hours of sleep prior to the mask being optimally fitted and he now gets six to eight hours of sleep four nights per week.  It seemed as likely as not that his anxiety and nightmares caused by PTSD contributed to waking him up and giving him a sense of distress so that he will then take his mask off and not be able to return to sleep.  

The Veteran would have nightmares on some nights and not remove his mask.  Therefore, the relationship between PTSD and a sleep apnea was a partial interaction.  It appeared that PTSD interfered, at times, with the treatment of sleep apnea in that he removed his mask due to PTSD symptoms.  This removal did not occur every night and did not occur on most nights.  There was very little to no evidence to support the idea that sleep impairment that was a function of PTSD "sufficiently exacerbated sleep apnea itself" as the evidence established that PTSD impaired, at times, the treatment of sleep apnea.  The impairment led to decreased amounts of sleep and worsening tiredness and sleepiness during the next day.

During the October 2010 hearing, the Veteran testified that he currently used a CPAP machine.  His sleep was limited during service due to combat and he began experiencing PTSD symptoms after service.  The Veteran's representative referenced a study showing a link between PTSD and sleep apnea, but did not furnish supporting information.



Analysis

The Veteran has a current disability as he has been diagnosed as having obstructive sleep apnea.  Service connection for PTSD has been in effect since October 1967.

There is evidence that PTSD caused or aggravated the sleep apnea.  If it only aggravated the sleep apnea, service connection would presumably be barred by the fact that the record does not contain medical evidence created prior to the aggravation that shows a baseline for the sleep apnea.  38 C.F.R. § 3.310(b).

The evidence that PTSD caused the sleep apnea includes some comments by Dr. R.L. noting the association between sleep apnea and PTSD and that quite often disturbed sleep patterns were secondary to PTSD.  In addition, U.S. Army researchers have recently reported a study showing much higher rates of sleep apnea in patients with PTSD than those without.  Sleep apnea was found in 54 percent of the PTSD patients and in only 20 percent of the general population.  Crystal Phend, reviewed by Robert Jasmer, M.D.; Chest: Apnea Elevated in Vets With PTSD, Med Page Today (Oct. 31, 2010), http://www.medpagetoday.com/MeetingCoverage/CHEST/23074. 

The VA examiners have not commented on the question of whether sleep apnea was caused by PTSD, although they have apparently found that caused some aggravation.  Given the evidence of a relationship between PTSD and sleep apnea, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for obstructive sleep apnea under 38 C.F.R. § 3.310(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


